Citation Nr: 0934562	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel P. Graham, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1966 to August 1969.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the RO that granted service connection for PTSD 
and evaluated the condition as 50 percent disabling.  

The Veteran testified before a Decision Review Officer (DRO) 
in February 2007; the transcript of that hearing is of 
record.  

In January 2008, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the Court, which in 
a December 2008 Order, granted the parties' Joint Motion, 
vacating the January 2008 decision and remanding the issue of 
a higher initial evaluation of his service-connected PTSD.  

The appeal is being remanded to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required.


REMAND

In a December 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the issue of a higher initial 
evaluation of the Veteran's service connection for PTSD 
should be remanded.  In the Joint Motion, the parties agreed 
that the Board failed to fulfill the duty to assist and did 
not provide an adequate statement of reasons or bases for its 
determination.  

In this regard, the parties first noted that a Vet Center 
social worker reported that the Veteran was receiving Social 
Security Administration disability benefits.  The parties 
also noted that a review of the record did not reflect that 
VA had made any attempt to obtain these SSA records.  The 
parties concluded that the Board should attempt to obtain the 
Veteran's SSA records.  The Board therefore finds that this 
matter must be remanded and that, upon remand, the RO should 
contact the Social Security Administration and take all 
necessary attempts to obtain all records related to any award 
of disability benefits. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Second, the parties to the Joint Motion agreed that the Board 
is required to explain, in the context of the facts 
presented, the rating criteria used in determining the 
Veteran's evaluation, and why the Veteran's symptoms comport 
with the criteria for the assigned rating but not the 
criteria for a higher evaluation.  

The parties agreed that the Board should adequately address 
the Veteran's symptomatology, including his auditory 
hallucinations and his difficulty or inability to hold a job, 
and should adequately address the Veteran's GAF scores.  

Based on the foregoing, and consistent with the Court's 
December 2008 Order, the Board finds that this matter must 
be remanded, and that upon remand, the RO should arrange for 
an appropriate VA examination in order to evaluate the 
nature and severity of the Veteran's service-connected PTSD.  

Specifically, the examiner should comment on the Veteran's 
symptomatology, including any auditory hallucinations or 
difficulty or inability to hold a job.  The examiner should 
also adequately address the Veteran's GAF scores are they 
relate to the Veteran's current condition.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an opinion is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  
In this regard, the Board notes that the Veteran has received 
recent medical treatment at the West Haven VA Medical Center.  
The records from this facility dated since June 2008 should 
therefore be associated with the Veteran's claims file.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any psychiatric conditions since 
service.  This should include medical 
and treatment records from the West 
Haven VA Medical Center dated since 
June 2008.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran should 
be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current extent and severity 
of his service-connected PTSD.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.   The examination report should 
reflect consideration of the Veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  The 
examiner should also provide a multi-
axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means, as well as how the Veteran's 
score relates to the Veteran's current 
symptoms.  The examiner should also 
specifically comment on the Veteran's 
symptomatology, including any auditory 
hallucinations or difficulty or inability 
to hold a job.  

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

